Title: To George Washington from Timothy Pickering, 11 April 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia April 11. 1797.

I have the honor to inclose another letter from Colo. Humphreys which came in some of his late letters from Lisbon, & which among a mass of dispatches was overlooked.

I have yet met with no private conveyance for the case with the buckles mentioned in my last.
A letter of January 12 th reed this day from Mr Adams at the Hague, contains his conjectures on the motives of the extraordinary conduct of the French toward the U.S. He thinks it is but a new experiment, by terror, to gain that controul over them which the intrigues of her ministers and agents here have failed to accomplish; and now chiefly for the purpose of distressing the trade of Great Britain, and producing a diversion against her. But a Government directed by no principle, will suit its measures to circumstances and events; and as these are uncertain, so her conduct cannot be estimated. With perfect respect, I am Sir your most obt Servant

Timothy Pickering.

